

116 HCON 97 IH: Establishing the Joint Select Committee on the Events and Activities Surrounding China’s Handling of the 2019 Novel Coronavirus.
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 97IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Barr submitted the following concurrent resolution; which was referred to the Committee on RulesCONCURRENT RESOLUTIONEstablishing the Joint Select Committee on the Events and Activities Surrounding China’s Handling of the 2019 Novel Coronavirus.1.EstablishmentThere is hereby established in the Senate and the House of Representatives a joint select committee to be known as the Joint Select Committee on the Events and Activities Surrounding China’s Handling of the 2019 Novel Coronavirus (hereafter referred to as the “Joint Select Committee”).2.Membership(a)Selection and appointment(1)In generalThe Joint Select Committee shall be composed of 20 Members of the House of Representatives and Senate, of whom—(A)10 shall be Members of the House of Representatives, of whom 5 shall be appointed by the Speaker of the House of Representatives and 5 shall be appointed by the minority leader of the House of Representatives; and(B)10 shall be Senators, of whom 5 shall be appointed by the majority leader of the Senate and 5 shall be appointed by the minority leader of the Senate.(2)Treatment of Delegate and Resident CommissionerFor purposes of this section, a Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress.(b)Co-chairsTwo of the members of the Joint Select Committee shall serve as co-chairs of the Joint Select Committee, and shall be appointed as follows:(1)One shall be a Member of the House of Representatives, who shall be appointed as co-chair by the Speaker of the House of Representatives in consultation with the minority leader of the House of Representatives.(2)One shall be a Senator, who shall be appointed as co-chair by the majority leader of the Senate in consultation with the minority leader of the Senate.(c)VacanciesA vacancy in the membership of the Joint Select Committee (including a vacancy resulting because a member ceases to be a Member of the House of Representatives or a Senator) shall not affect its powers, and shall be filled not later than 14 calendar days after the date on which the vacancy occurs in the same manner as the original appointment was made.(d)DeadlinesMembers of the Joint Select Committee and the co-chairs of the Joint Select Committee shall be appointed not later than 14 calendar days after the date of the adoption of this concurrent resolution.3.Investigation and report on the events surrounding China’s handling of the 2019 novel coronavirus(a)Investigation and reportThe Joint Select Committee is authorized and directed to conduct a full and complete investigation of, and to issue a final report to the House of Representatives and Senate regarding, the following:(1)The origins and causes of the 2019 novel coronavirus.(2)All policies, decisions, and activities by China regarding the origins and causes of such coronavirus.(3)All policies, decisions, and activities by China in response to the initial outbreak and spread of such coronavirus.(4)All policies, decisions, and activities by China to suppress facts and information regarding the spread, origins, causes, and transmission of such coronavirus, including efforts to silence those making early warnings, punish whistleblowers, and restrict freedom of information about such co­ro­na­vi­rus.(5)All policies, decisions, and activities by China to spread misinformation regarding the origins and causes of such coronavirus, including accusations and misinformation that the coronavirus was brought to the city of Wuhan by the United States military.(6)All policies, decisions, and activities by China to sideline, deny, and suppress charitable service organizations, institutions of civil society, secular and faith-based non-governmental organizations, international humanitarian organizations, and foreign governments offering to provide information, expertise, resources, and assistance to China and the Chinese people to combat such coronavirus.(7)Accountability for policies, decisions and activities related to influencing the World Health Organization’s response to the outbreak of such coronavirus, including individuals and entities responsible for those policies, decisions, and activities.(8)All policies, decisions, and activities by China to manufacture, produce, procure, possess, or hoard personal protective equipment and critical pharmaceutical components to manipulate or weaponize the supply chain against the international community, including the United States.(9)Vulnerabilities in the United States domestic and global supply chain to combat a global pandemic due to reliance on Chinese manufacturing and recommendations for decreasing dependence on Chinese manufacturing by improving and securing a domestic supply chain for antibiotics, viral drugs, critical pharmaceutical components, masks, and other personal protective equipment.(10)Information related to lessons learned from China’s handling of such coronavirus.(11)Any other relevant issues relating to China’s actions that led to further spread of such coronavirus, China’s response to such coronavirus, or the investigation by the Joint Select Committee into China regarding such coronavirus.(12)Any recommendations to Congress and the executive branch regarding actions the United States government should take in response to China’s handling of such coronavirus.(b)Transfer of recordsAt the request of the co-chairs of the Joint Select Committee, any standing committee of the Senate or House of Representatives having custody of records in any form relating to the matters described in subsection (a) shall transfer such records to the Joint Select Committee.(c)Interim reportsIn addition to the final report issued under subsection (a), the Joint Select Committee may issue such interim reports as it considers necessary.(d)Classified annexThe Joint Select Committee may include a classified annex in any report issued under this section.(e)Definitions(1)ChinaIn this section, the term China means the Government of the People’s Republic of China and any of the following:(A)An official of the Chinese Communist Party.(B)An official of the Government of the People’s Republic of China.(C)An agent or instrumentality of the Government of the People’s Republic of China.(D)Any other person owned or controlled by or acting on behalf of any person described in subparagraphs (A) through (C).(2)2019 novel coronavirusIn this subsection, the term 2019 novel coronavirus means the coronavirus disease (COVID–19) and severe acute respiratory syndrome coronavirus 2 (SARS–CoV–2).4.Powers(a)Hearings and other activitiesFor the purpose of carrying out its duties, the Joint Select Committee may hold such hearings and undertake such other activities as the Joint Select Committee determines to be necessary to carry out its duties, whether the Congress is in session, has recessed, or has adjourned.(b)Authority To use subpoenasThe Joint Select Committee may require by subpoena the attendance of such witnesses and the production of such books, papers, and documents, as it considers appropriate.(c)Access to legislative branch servicesThe Joint Select Committee shall have access to the services of the Government Accountability Office, the Congressional Budget Office, and the Congressional Research Service in the same manner and under the same terms and conditions as any standing committee of the House of Representatives or Senate.(d)Adoption of RulesNot later than 7 days after all of its members have been appointed, the Joint Select Committee shall adopt rules governing its operations, including rules governing the issuance of subpoenas and rules governing the use of official funds for travel by members and staff, and shall submit such rules to the Clerk of the House of Representatives and Secretary of the Senate for publication in the Congressional Record.5.Staff; funding(a)Staff(1)Use of existing staffTo the greatest extent practicable, the Joint Select Committee shall utilize the services of staff of employing offices of the Senate and House of Representatives. (2)Authority to appoint staff(A)In generalEach of the co-chairs of the Joint Select Committee may appoint, prescribe the duties and responsibilities of, and fix the pay of such staff as the co-chair considers appropriate to assist the Joint Select Committee in carrying out its duties, so long as the number of staff appointed by one of the co-chairs does not exceed the number of staff appointed by the other co-chair.(B)Detail of congressional employeesUpon the joint request of the co-chairs, the head of an employing office of the House of Representatives or Senate (including a joint committee of the Congress) is authorized to detail, without reimbursement, any of the staff of the office to the Joint Select Committee to assist the Joint Select Committee in carrying out its duties.(3)Experts and consultantsSection 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i)) shall apply with respect to the Joint Select Committee in the same manner as such section applies with respect to a standing committee of the Senate, except that any consultant whose services are procured by the Joint Select Committee shall be selected jointly by the co-chairs of the Joint Select Committee.(b)Funding(1)VouchersPayments for expenses of the Joint Select Committee shall be made using vouchers authorized by the Joint Select Committee, signed by co-chairs of the Joint Select Committee, and approved in a manner directed by the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.(2)Source of FundsThere are authorized to be appropriated such sums as may be necessary for the operation of the Joint Select Committee, of which—(A)50 percent shall be derived from the applicable accounts of the House of Representatives; and(B)50 percent shall be derived from the contingent fund of the Senate.6.Termination(a)Termination dateThe Joint Select Committee shall terminate 30 days after filing the final report required under section 3.(b)Transfer of recordsUpon termination of the Joint Select Committee, the records of the Joint Select Committee shall be transferred to—(1)such committee or committees of the House of Representatives as may be designated by the Speaker of the House of Representatives; and(2)such committee or committees of the Senate as my be designated by the President pro tempore of the Senate.